Citation Nr: 1228782	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  10-45 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for degenerative joint disease of the lumbar spine.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to July 1955 and June 1958 to August 1959.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In May 2012, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of this hearing is associated with the claims folder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At a hearing before the undersigned in May 2012 the Veteran reported that he received treatment for his back a week before the hearing at Shiloh Neurology.  In addition, the Veteran reported that he received treatment at the VA Pain Clinic in Memphis, Tennessee two to three years prior to the hearing.  

Review of the claims file does not reveal that any records regarding the Veteran's reported treatment at Shiloh Neurology dated subsequent to May 2006 have been obtained and associated with the claims file.  In addition, it is unclear from review of the claims file whether complete treatment records regarding the Veteran's treatment at the VA Pain Clinic in Memphis, Tennessee have been obtained and associated with the claims file, and the most recent VA treatment records associated with the claims file are dated in September 2010.

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United States Court of Appeals for Veterans Claims (Court) held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body. 

As such, the Board finds it necessary to remand the claim for attempts to be made to be made to obtain the records regarding the Veteran's treatment at Shiloh Neurology following receipt of adequate authorization and for attempts to be made to obtain all VA treatment records regarding the Veteran, including any from the VA Pain Clinic in Memphis, Tennessee.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Attempt to obtain all VA medical records pertaining to the Veteran, including those from the VA Pain Clinic in Memphis, Tennessee, and those dated since September 2010.

2.  After securing the proper authorization, request all treatment records pertaining to the Veteran from Shiloh Neurology and Pain Clinic, in Memphis, Tennessee.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



